*446The opinion of the Court was delivered by-
Mr. Justice Johnson.
I think now, as I did on the trial below, that the land having vested in the defendant’s intestate by the conveyance to him, it would not re-i vest except by deed. And I moreover think that I erred in not expressing this opinion to the Jury in more decided terms than I did. I am, therefore, of opinion that a new trial ought to be granted. The land vested in the defendant’s intestate by the conveyance from the plaintiff’s intestate, and the only contract relied upon to re-vest it in the plaintiff’s intestate, was by parol, which is clearly void.
GrimJcé, Colcock, JYott, Cheves, and Gantt, J-concurred.